Bruce, J., concurring: I concur with the majority in its disposition of the second issue on the facts of this case, but I would go further and make clear, what the majority has left open, that the failure of the Commissioner to comply with the provisions of section 7605 (b) of the Internal Revenue Code of 1954 relating to a reexamination of a taxpayer’s books and records, does not invalidate the deficiency determined. I would reach this decision with all due respect for, but notwithstanding, the opinion of the Court of Appeals for the Seventh Circuit in Reineman v. United States, 301 F. 2d 267 (1962), which stands alone in this field in the face of numerous judicial statements pointing the other way. In my opinion there is nothing in the language of section 7605(b) or in the legislative history,1 which requires a contrary holding. As this and other courts have repeatedly stated, that section of the statute (and its predecessors, section 1309, Revenue Act of 1921; section 1005, Revenue Act of 1924; section 1105, Revenue Act of 1926; and section 3631 of the Internal Revenue Code of 1939) merely provides for the relief of a taxpayer from unnecessary and repeated examinations of his books and records such as he might otherwise be subjected to under the provisions of sections 7602, 7603, and 7604. J. S. McDonnell, 6 B.T.A. 685, 691 (1927); Executors of the Estate of George E. Barker, 13 B.T.A. 562, 566 (1928); Philip Mangone Co. v. United States, 54 F. 2d 168, 172 (Ct. Cl. 1931); Blevins v. Commissioner, 238 F. 2d 621 (C.A. 6, 1956), affirming per curiam the conclusions and reasoning of this Court in a Memorandum Opinion (T.C. Memo. 1955-211, filed July 27, 1955); Philip F. Flynn, 40 T.C. 770, 774 (1963).2  It is true, as the court has pointed out in the Reineman case, that in the above cases the taxpayers had either failed to object or had consented to a reexamination. I do not think, however, that this detracts entirely from the importance of the statements therein as precedents. Tiie question of the effect of the statute was considered by the Court in each of those cases. The statements were clearly not obiter dicta; although, under the factual circumstances, they may have been judicial dicta. Even so, such dicta frequently repeated and approved may thereby acquire strength and importance as precedents. 21 C.J.S. 317, Courts, sec. 2190(d). Moreover, where a case presents two or more points, any one of which is sufficient to determine the ultimate issue, and the court decides all such points, the case is authority as to every point decided and none of such points can be regarded as having merely the status of dictum. United States v. Title Ins. Co., 265 U.S. 472, 486; Richmond Co. v. United States, 275 U.S. 331, 340; Massachusetts v. United States, 333 U.S. 611, 623; Woods v. Interstate Realty Co., 337 U.S. 535, 537; Choctaw Nation v. United States, 135 F. Supp. 536 (Ct. Cl.), certiorari denied 352 U.S. 825. For the reasons stated, I concur in the result arrived at by the majority on the second issue. Tietjens, Baum, Fisher, and Train, J.J., agree with this concurring opinion.   H. Rept. No. 350, 67th Cong., 1st Sess., p. 16 (1921); S. Rept. No. 275, 67th Cong., 1st Sess., p. 31 (1921); Conference Committee report, H. Rept. No. 356, 69th Cong., 1st Sess., p. 55 (1926).    The Reineman case was not referred to In the Philip Flynn case due to tho fact that the Reineman case was not called to the Court’s attention by either of the parties and did not otherwise come to our attention.